 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUDREE CHATMAN,                                   No. 1:18-cv-01463-DAD-SAB (PC)

12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    H. VERA, et al.,
                                                        (Doc. No. 8)
15                       Defendants.
16

17          Plaintiff Audree Chatman is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 31, 2018, the assigned magistrate judge screened plaintiff’s complaint and

21   found that plaintiff stated a cognizable excessive force claim against defendant H. Vera, but did

22   not state any other cognizable claims for relief. (Doc. No. 5.) The magistrate judge granted

23   plaintiff leave to file an amended complaint or notify the court in writing of his intent to proceed

24   only the excessive force claim. (Id.)

25          On November 19, 2018, plaintiff notified the court of his intent to proceed only on the

26   excessive force claim. (Doc. No. 7.) Accordingly, on November 20, 2018, the magistrate judge

27   issued findings and recommendations recommending that the action proceed only on the

28   excessive force claim against defendant H. Vera, and that all other claims and defendants be
                                                        1
 1   dismissed for the reasons stated in the October 31, 2018 screening order. (Doc. No. 18.) The

 2   findings and recommendations were served on plaintiff and contained notice that any objections

 3   thereto were to be filed within fourteen days. (Id.) On January 2 and February 22, 2019, the

 4   Clerk of the Court docketed correspondence from plaintiff stating that he has no objections to the

 5   findings and recommendations. (Doc. Nos. 9, 10.)

 6          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 8   court finds the findings and recommendations to be supported by the record and proper analysis

 9          Accordingly:

10               1. The finding and recommendations issued on November 20, 2018 (Doc. No. 8), are

11                  adopted in full;

12               2. This action shall proceed against defendant H. Vera for excessive force;

13               3. All other claims and defendants are dismissed from the action; and

14               4. The matter is referred back to the magistrate judge for initiation of service of

15                  process.

16   IT IS SO ORDERED.
17
        Dated:     March 2, 2019
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
